                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


SCOTT MACKLING,

                      Plaintiff,                                   8:20CV347

        vs.
                                                         MEMORANDUM AND ORDER
ANDREW SAUL, Acting Commissioner of
Social Security;

                      Defendant.




       This matter is before the Court on motions for judicial review of a final decision of

the Commissioner of the Social Security Administration (“Commissioner”). Filing Nos. 16

and 20. The Plaintiff, Scott M. appeals a final determination of the Commissioner denying

him social security disability benefits. This Court has jurisdiction under 42 U.S.C § 405(g)

and § 1383(c)(3).

                                      BACKGROUND

  I.      Procedural History

       Scott M. applied for social security disability insurance and supplemental security

income on May 22, 2018. Filing No. 14-2 at 18. He claims a disability onset date of

December 6, 2017 resulting from a motor vehicle accident and subsequent back fusion

surgery. Id. Scott M. alleges he suffers from debilitating back pain, difficulty sleeping,

depression, and incontinence, culminating in an inability to bend, lift, sit, or stand for more

than a few minutes at a time. Id. at 23-25. Consequently, Scott M. was unable to maintain

his employment as a cement truck driver. Id. at 26. The Social Security Administration

denied Scott M.’s claims twice, first on November 14, 2018 and on reconsideration on

                                              1
April 12, 2019.1 Filing No. 14-3. Scott M. requested an administrative hearing which

occurred before an Administrative Law Judge (ALJ) on October 23, 2019. Filing No. 14-

2 at 18. The ALJ again denied his application for benefits after finding him not disabled

and capable of performing sedentary work on December 6, 2019. Id. Scott M. requested

a review of the hearing decision and the Appeals Council declined to review the ALJ’s

ruling on June 22, 2020. Id. at 2-7. Upon the Appeals Council’s denial to review, the

ALJ’s decision became the final decision of the Commissioner. Scott M. filed this civil

action seeking court review of the Commissioner’s findings.

    II.     Testimony

          Scott M. was born August 2, 1972 and has a 12 th grade education. Filing No. 14-

2 at 39. He lives at home with his wife and six of eight children ranging in age from 4 to

20 years old. Id. at 39-40. Scott M. does not presently work but has experience driving

cement trucks and performing general manual labor. Id. at 40-44.

          At the administrative hearing, Scott M. testified he could not work because he

cannot sit, lift, bend or twist without severe pain radiating from his back through his

shoulders and legs. Id. at 44-48. He asserted he suffers from pain in his feet and genitals

and requires assistance with toileting. Id. at 45. Further, he stated that while any physical

activity increased his pain, he could only stand in one place for ten minutes, could only

walk for fifteen minutes, could only sit for 25 minutes, and could only recline for 35 or 40

minutes before needing to change position or activity. Id. at 47-51.

          Scott M. testified he could lift a gallon of milk, but he refrained from lifting heavy

objects off the ground lest he overexert himself and suffer more severe pain the following


1 Dates of denial are inconsistent throughout the record; November 21, 2018 and April 16, 2019 are other
listed dates. Filing No. 14-2 at 18.

                                                   2
day. Id. at 52-53. On days when he suffers from overexertion, he struggles to walk and

is unable to retrieve the mail or take his children to the park because he needs to sit down

after walking very short distances. Id. On ordinary days, Scott M. claims to manage his

pain by sitting down, reclining, then getting up 25-30 times a day. Id. at 49.

       In response to questioning by the ALJ, Scott M. asserted he performs only light

duties around the home and cares for his four-year-old daughter by ensuring she has

lunch and does not hurt herself or get into trouble. Id. at 40. He also stated he misses

many of his children’s activities due to his pain but attempts to take advantage of

opportunities where he knows he can stand and sit as needed. Id. Scott M. testified to

managing his pain by taking two prescription pain medications as well as Aleve and Advil

with minimal success. Id. at 54. During the hearing, Scott M. needed to stand and

described sensations in his legs ranging from numbness and general discomfort to

electric-like pain. Id. at 55-56.

       During the hearing, a Vocational Expert also testified. The ALJ asked if a person

of Scott M.’s age, education, and work history would be employable in the national

economy, assuming the work was sedentary and never required climbing a ladder or

crawling and only occasionally required stooping, kneeling, crouching, or climbing stairs.

Id. at 57. The Vocational Expert testified affirmatively; there is sedentary unskilled labor

in the national economy including, document preparer, polisher of eye frames, and table

worker. Id. at 58. The Vocational Expert, in response to further questioning by Scott M’s

attorney, admitted that same person would be unable to maintain competitive

employment if he or she required standing and walking for ten minutes every twenty-five

minutes or needed to raise his or her feet. Id.



                                             3
  III.     MEDICAL EVIDENCE

         The medical record demonstrates Scott M. underwent an extensive back surgery

as a result of a motor vehicle accident in December 2017. Filing No. 14-7 at 18. At the

time of the surgery, Scott M. suffered from a burst fracture with a greater than 50%

compromise of the spinal canal and had a significant history of “severe lower back pain

and sciatica.” Id. Scott M. followed up with his neurosurgeon Dr. Ralph Reeder, the

treating physician, on numerous occasions in the nine months following the surgery. Id.

at 2-29.

         At his initial follow-up on December 27, 2017, Dr. Reeder was pleased with the

outcome of the surgery, noting Scott M’s “structural appearance looks excellent.” Id. at

14. However, Scott M. reported back pain, diarrhea, incontinence, and poor appetite. Id.

Dr. Reeder suspected Scott M. was clinically depressed and noted he was anxious. Id.

         On February 6, 2018, Dr. Reeder was again pleased with the results of the surgery

while also noting that Scott M. reported lower back pain, dysesthesia in his left thigh, and

use of a walker to relieve pressure on his back. Id. at 10. Dr. Reeder planned for Scott

M. to continue wearing a brace for an additional six weeks before beginning physical

therapy and gradually return to work. Id. at 11.

         On March 20, 2018, Dr. Reeder’s physician’s assistant (“PA”), Jacqueline

Evernham, examined Scott M. and found that he “appeared to be making wonderful

progress.” Id. at 7. She noted Scott M. was still wearing his turtle shell brace and he was

looking for employment despite having concerns about whether he would regain his



                                             4
mobility. Id. He also described tingling in his back. Id. PA Evernham released Scott M.

to work effective April 1, 2018, for 4-5 hours a day and with a 15-pound weight restriction.

Id. She also gave Scott M. a note for 6-8 weeks of physical therapy and instructed him

to ween out of his brace. Id. She anticipated lifting his work restrictions after he had

finished physical therapy and completely weaned out of his brace. Id.

       On May 8, 2018, Dr. Reeder gave Scott M. another off-work slip citing “the degree

of pain and the need for additional healing.” Id. at 6. Dr. Reeder noted Scott M. had “odd

feelings” on his thigh as well as pain that rises to a level 7 “as he gets up and goes about

his day.” Id. at 5. Scott M. also reported that the narcotic pain reliever, Tramadol,

provided minimal relief and that he found his other prescription pain relievers, Gabapentin

and Flexeril, to be unhelpful. Id. Dr. Reeder told Scott M. that he could begin taking

NSAID pain relievers and that he should start some aerobic exercises to help reduce his

weight. Id. at 6.

       On May 24. 2018, Scott M. returned to Dr. Reeder to fill out his disability forms. Id.

at 2. Scott M. reported exercising to help reduce his weight and complained of numbness

towards his left leg, while his pain symptoms remained unchanged. Id. Dr. Reeder filled

out the paperwork and suggested vocational retraining, reporting “it is unlikely that he will

be able to tolerate heavy lifting or long-term driving.” Id. Further, Dr. Reeder noted, “the

patient remains disabled.” Id.

       On August 22, 2018, Scott M. attended his nine-month follow up with PA

Evernham. Id. at 60. Scott M. reported having difficulty with his mobility and stated he

was still unable to “wipe his own bottom.” Id. He claimed to have difficulty walking long

distances and that he suffered from “intense, severe thigh pain.” Id. Though his mood



                                             5
was elevated, he “was quite tearful” about not being able to work. Id. PA Evernham

noted that Scott M. was sweating while sitting and that it appeared difficult and painful

when he walked. Id. She also noted that Scott M. had applied to work at the local gas

station but was not hired because of his back. Id. at 61. She suggested that he “talk with

his primary provider about his very obvious depression.” Id. Scott M. reported that he

had lost his insurance, was unable to fill his prescriptions, and was seeking a Medicaid

waiver. Id. PA Evernham refilled his Tramadol prescription despite Scott M. stating he

could not afford it. Id.

       Throughout the time he was treated by Dr. Reeder, Scott M. had active

prescriptions for Tramadol, Flexeril, and Gabapentin for pain, Lexapro for depression, and

Flomax for urinary issues. Id. at 60.

       During this time, Scott M. also sought treatment from his primary care provider,

Angela Wegner, APRN, on three occasions. On December 29, 2017, Scott M. saw Nurse

Wegner and reported diarrhea and depression as well as urinary symptoms. Filing No.

14-7 at 5.

       On May 1, 2018, Scott M. met with Nurse Wegner and reported low back pain and

radiculopathy down his legs. Id. at 33. Scott M. complained he was not able to sleep

because his legs jerked him awake at night. Id. Nurse Wegner noted that Scott M.’s back

was tender and that he had sluggish deep tissue reflexes. Id. She prescribed him Ultram

50 for the pain and Requip for restless legs. Id.

       On June 8, 2018, Scott M. visited Nurse Wegner for assistance with his disability

application forms. Id. at 31. She found that he had limited range of motion in his lower

back and persistent numbness in his thighs. Id. She noted Scott M. was in moderate



                                            6
distress during the consultation and was severely tender in his lower back with pain

radiating down his legs. Id. Wegner also advised Scott M. to exercise and see a dietician

as he was morbidly obese and weight loss would help with pain management. Id.

       In mid-September 2018, Scott M. received access to healthcare through the

Veteran’s Administration and sought consultations for tobacco cessation and weight loss.

Filing No. 14-7 at 95, 103.

       On October 12, 2018, Scott M. saw Tamera Binder, PA-C at the VA clinic for back

pain. Filing No. 14-7 at 92. Scott M. reported back pain rating 8 out of 10 and said he

had difficulty concentration and functioning due to the pain. Id. at 90. PA Binder reported

“back movement is limited in all aspects due to increasing pain.” Id. at 92. She also

noted that Scott M. suffered pain with palpation in the right mid-back and recommended

Motrin 600MG 3-4 times a day, increased his Gabapentin prescription, and suggested

alternating cold and hot compresses. Id.

       On November 27, 2018, Scott M. saw Dr. Isaac Witkowski at the VA for a Disability

Examination. Filing No. 14-7 at 145. Dr. Witkowski found Scott M. could only sit or stand

for short periods of time, could not lift or bend, and avoided repetitive use of the trunk

because the “level of disease affecting the back [was] severe.” Id. at 147. Dr. Witkowski

noted Scott M. needed help with toileting and that his activities were “very, very limited.”

Id.   Upon examination, Dr. Witkowski determined Scott M.’s range of motion was

abnormal and effected his sitting, standing, and bending. Id. at 149. Dr. Witkowski found

Scott M. suffered pain in the lower back upon palpation and that the pain was “easily

incited.” Id. at 150. Further Dr. Witkowski observed “pain, fatigue, weakness, [and] lack

of endurance” after repetitive use testing. Id. During his examination, Scott M. had an



                                             7
antalgic gait as a result of the pain in his back and had no deep tendon reflexes in either

of his knees or ankles.      Id. at 152-153.     Dr. Witkowski noted Scott M.’s x-rays

demonstrated no mature fusion, a moderate chronic compression fracture and mild

degenerative disk changes. Id. at 158. Dr. Witkowski determined Scott M.’s “back would

very likely prohibit all forms of employment due to the severity of his back disease.” Id.

        On June 27, 2019, Scott M. returned to see Nurse Wegner for back pain radiating

down his left leg and numbness over his left thigh. Filing No. 14-7 at 168. Nurse Wegner’s

exam demonstrated notable pain with palpation radiating from Scott M.’s back down

through is left hip. Id. Nurse Wegner advised him to continue with his Gabapentin and

Aleve, and prescribed Flexeril for additional pain management.             Id.   She also

recommended exercise with zero gravity equipment to reduce stress on his back and

prescribed Phentermine to assist with weight loss. Id.

        On August 14, 2019, Scott M. returned to Wegner complaining of difficulty

sleeping, back pain, and bladder control issues. Filing No. 14-7 at 170. Wegner noted

Scott M. suffered pain on both sides of his lower back when palpated. Id. Wegner

ordered an MRI and a sleep test to investigate his insomnia. Id. Scott M.’s MRI occurred

on August 27, 2019 and due to the amount of hardware installed during the original back

surgery, the imaging was largely obscured. Id. at 173. However, the radiology report did

note “extensive postoperative changes” and “old compression fracture deformities.” Id.

  IV.     Consultative Reports

        On November 3, 2018, a state agency medical consultant, Dr. Daniel Cronk,

reviewed Scott M.’s medical records and found Scott M.’s severity of symptoms “fairly

consistent [with] overall MER.” Filing No. 14-3, at 5. Nevertheless, Dr. Cronk opined that



                                             8
Scott M. would be capable of sedentary work by December 5, 2018 with restrictions on

climbing, kneeling, crouching, balancing, stooping, and crawling. Id. at 7-8. On April 7,

2019, a second state agency medical consultant, Dr. David Braverman, reviewed Scott

M.’s medical records and proffered the same opinion.        Id. at 33-34.   However, Dr.

Braverman refrained from offering any Findings of Fact and Analysis of Evidence. Id. at

31.

  V.     ALJ’s Findings

       The ALJ determined Scott M. was not disabled, as defined by the Social Security

Act, between December 6, 2017 and December 6, 2019. Filing No. 14-2 at 19. The ALJ

followed the sequential evaluation process for assessing disability claims. Id. The ALJ

acknowledged Scott M. had not been gainfully employed since December 6, 2017. Id. at

20. The ALJ determined Scott M. suffered from severe impairments due to residuals of

L1 burst fracture status post fusion surgery, degenerative disc disease of the

lumbothoracic spine, and obesity, but not incontinence or depression. Id. at 21. The ALJ

asserted the combination of his severe impairments do not meet or medically equal the

severity of the listed impairments in 20 CFR § 404 Subpart P, Appendix 1 (20 CFR

404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925, 416.926). Id. at 22.

       Ultimately, the ALJ ruled Scott M. had a residual functional capacity sufficient to

perform sedentary work with several additional limitations. Id. The additional limitations

precluded Scott M. from climbing ladders, ropes, scaffolds, and crawling and dictate that

he only occasionally climbs ramps and stairs, balance, stoop, kneel, or crouch. Id.

Further, Scott M. was limited to only occasional exposure to extreme heat, vibration, and

hazards such as high exposed places and moving mechanical parts. Id. With these



                                            9
limitations and RFC established, the ALJ concluded Scott M. could work as a document

preparer, polisher of eye frames, or a table worker. Id. at 27-28.

       The ALJ opined that while Scott M.’s “medically determinable impairments could

reasonably be expected to cause the alleged symptoms . . . [his] statements concerning

the intensity, persistence, and limiting effects of these symptoms [were] not entirely

consistent with the medical evidence.” Id. at 23. The ALJ observed that medical notes

do not record Scott M. complaining of back pain while sitting after November 2018 and

she determined their absence in the medical records suggested improvement. Id. at 24.

Further, the ALJ asserted there were “no clinical findings of pain behaviors, weakness, or

limited range of motion” in the treatment notes since December 2018. Id. Accordingly,

the ALJ concluded the medical evidence did not support Scott M.’s claim he suffered pain

while sitting after December 2018. Id.

       The ALJ reviewed the opinions of treating physician Dr. Reeder and the VA

physician Dr. Witkowski and found them only partially persuasive. Id. at 25-26. The ALJ

concluded Dr. Reeder’s assessment that Scott M. would not be able to drive long term

was unsubstantiated in the facts because he only once notes seeing Scott M. suffer pain

while sitting. Id. And, the ALJ asserted, Dr. Isaac Witkowski’s assessment that Scott

M.’s functional loss effecting sitting, standing, bending and trunk movement was

insufficiently defined.   Id.   The ALJ also alleged Dr. Witkowski’s assessment to be

unsupported because he did not mention observable pain behaviors. Id.

       Alternatively, the ALJ found the medical opinions of the State agency medical

consultants to be persuasive because “they [were] well-supported and consistent with the

overall evidence of record.” Id. at 26.



                                            10
                                STANDARD OF REVIEW

       When reviewing a Social Security disability benefits decision, the district court does

not act as a fact-finder or substitute its judgment for the judgment of the ALJ or the

Commissioner. Bates v. Chater, 54 F.3d 529, 532 (8th Cir. 1995). Rather, the district

court’s review is limited to an inquiry into whether there is substantial evidence on the

record to support the findings of the ALJ and whether the ALJ applied the correct legal

standards. Perkins v. Astrue, 648 F.3d 892, 897 (8th Cir. 2011); Lowe v. Apfel, 226 F.3d

969, 971 (8th Cir. 2000). Substantial evidence “is ‘more than a mere scintilla.’” Biestek

v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting Consol. Edison Co. v. NLRB, 305 U.S.

197, 229 (1938). “It means—and means only—‘such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.’” Id. (quoting Consol. Edison,

305 U.S. at 229).

       However, this “review is more than a search of the record for evidence supporting

the [ALJ or Commissioner’s] findings,” and “requires a scrutinizing analysis.” Scott ex rel.

Scott v. Astrue, 529 F.3d 818, 821 (8th Cir. 2008). In determining whether there is

substantial evidence to support the Commissioner’s decision, this court must consider

evidence that detracts from the Commissioner’s decision as well as evidence that

supports it. Finch v. Astrue, 547 F.3d 933, 935 (8th Cir. 2008).

       The Social Security Act defines disability as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§

423(d)(1)(A).   Accordingly, the Social Security Administration has promulgated a



                                             11
sequential process to determine whether a claimant is disabled.        See 20 C.F.R. §

404.1520(a)(4). The determination involves a step-by-step analysis of the claimant’s

current work activity, the severity of the claimant’s impairments, the claimant’s residual

functional capacity (“RFC”) and his or her age, education and work experience.

         A claimant’s RFC is what he or she can do despite the limitations caused by any

mental or physical impairments. Toland v. Colvin, 761 F.3d 931, 935 (8th Cir. 2014); 20

C.F.R. § 404.1545. The ALJ is required to determine a claimant’s RFC based on all

relevant evidence, including medical records, observations of treating physicians and

others, and the claimant’s own descriptions of his or her limitations. Papesh v. Colvin,

786 F.3d 1126, 1131 (8th Cir. 2015).       An ALJ’s RFC determination (1) must give

appropriate consideration to all of a claimant’s impairments; and (2) must be based on

competent medical evidence establishing the physical and mental activity that the

claimant can perform in a work setting. Mabry v. Colvin, 815 F.3d 386, 390 (8th Cir.

2016).

         In order to be supported by substantial evidence, an ALJ’s RFC finding must be

supported by a treating or examining source opinion. See Nevland v. Apfel, 204 F.3d

853, 858 (8th Cir. 2000); see also Casey v. Astrue, 503 F.3d 687, 697 (8th Cir. 2007). A

claimant’s RFC is a medical question and “‘an ALJ’s assessment of it must be supported

by some medical evidence of the claimant’s ability to function in the workplace.’” Combs

v. Berryhill, 878 F.3d 642, 646 (8th Cir. 2017) (quoting Steed v. Astrue, 524 F.3d 872,

875 (8th Cir. 2008). “The ALJ ‘may not simply draw his own inferences about plaintiff’s

functional ability from medical reports.’” Id. (quoting Strongson v. Barnhart, 361 F.3d

1066, 1070 (8th Cir. 2004)).



                                            12
        According to new Social Security Administration rules effective March 27, 2017,

the ALJ need not grant any medical opinion controlling weight regardless of whether the

opinion comes from a treating, examining, or consulting physician.                         20 C.F.R. §

404.1520c. Instead, the ALJ must evaluate medical opinions according to 5 factors: (1)

Supportability, (2) Consistency, (3) Relationship to the claimant, which includes (i) length

of the treatment relationship, (ii) frequency of examinations, (iii) purpose of the treatment

relationship, (iv) extent of the treatment relationship, and (v) examining relationship; (4)

specialization, and (5) other factors.           Id.     According to the rule, supportability and

consistency are the most important factors and must be addressed by the ALJ in his or

her decision. Id. Thus, while the new rules do not dictate the weight the ALJ is to ascribe

to any given medical opinion, the ALJ is required to explain why she finds a medical

opinion to be persuasive or not. Dornbach v. Saul, No. 4:20-CV-36 RLW, 2021 WL

1123573, at *3 (E.D. Mo. 2021). Therefore, the old standard that “when an ALJ discounts

a treating [source’s] opinion, she should give good reasons for doing so” still applies.

Davidson v. Astrue, 501 F.3d 987, 990 (8th Cir. 2007).2

        In determining whether to fully credit a claimant’s subjective complaints of disabling

pain, the Commissioner engages in a two-step process: (1) first, the ALJ considers

whether there are underlying medically determinable physical or mental impairment that

could reasonably be expected to produce the claimant’s symptoms; and (2) if so, the ALJ

evaluates the claimant’s description of the intensity and persistence of those symptoms

to determine the extent to which the symptoms limit the claimant’s ability to work. Soc.



2 This Court reserves judgment on how the new rules interact with long held case law precedent outlining
the substantial weight due to the medical opinions of treating physicians, as the result would be the same
in this case no matter which rules apply. See Papesh v. Colvin, 786 F.3d 1126, 1133 (8th Cir. 2015).

                                                    13
Sec. Rul. 16-3p, 81 Fed. Reg. 14166-01, 2016 WL 1020935(F.R.) (Mar. 16, 2016) (Policy

Interpretation Titles II & XVI: Evaluation of Symptoms in Disability Claims). In the second

step of the analysis, in recognition of the fact that “some individuals may experience

symptoms differently and may be limited by symptoms to a greater or lesser extent than

other individuals with the same medical impairments, the same objective medical

evidence, and the same non-medical evidence[,]” an ALJ must “examine the entire case

record, including the objective medical evidence; an individual’s statements about the

intensity, persistence, and limiting effects of symptoms; statements and other information

provided by medical sources and other persons; and any other relevant evidence in the

individual’s case record.” Id., 81 Fed. Reg. at *14168. To determine the intensity,

persistence, and limiting effects of an individual’s symptoms, the ALJ evaluates objective

medical evidence, but will not evaluate an individual’s symptoms based solely on

objective medical evidence unless that objective medical evidence supports a finding that

the individual is disabled. Id. However, the ALJ must not “disregard an individual’s

statements about the intensity, persistence, and limiting effects of symptoms solely

because the objective medical evidence does not substantiate the degree of impairment-

related symptoms alleged by the individual.” Id. at *14169.

      If an ALJ cannot make a disability determination or decision that is fully favorable

based solely on objective medical evidence, then she must carefully consider other

evidence in the record—including statements from the individual, medical sources, and

any other sources that might have information about the individual’s symptoms, including

agency personnel, as well as the factors set forth in the Social Security regulations—in

reaching a conclusion about the intensity, persistence, and limiting effects of an



                                            14
individual’s symptoms. Id. Those factors include: 1) daily activities; 2) the location,

duration, frequency, and intensity of pain or other symptoms; 3) factors that precipitate

and aggravate the symptoms; 4) the type, dosage, effectiveness, and side effects of any

medication an individual takes or has taken to alleviate pain or other symptoms; 5)

treatment, other than medication, an individual receives or has received for relief of pain

or other symptoms; 6) any measures other than treatment an individual uses or has used

to relieve pain or other symptoms (e.g., lying flat on his or her back, standing for 15 to 20

minutes every hour, or sleeping on a board); and 7) any other factors concerning an

individual’s functional limitations and restrictions due to pain or other symptoms. Id. at

*14169-70.

       “An ALJ may discount a claimant’s subjective complaints only if there are

inconsistencies in the record as a whole.” Jackson v. Apfel, 162 F.3d 533, 538 (8th Cir.

1998) (quoting Porch v. Chater, 115 F.3d 567, 572 (8th Cir. 1997)). A claimant may have

disabling pain and still be able to perform some daily home activities. Burress v. Apfel,

141 F.3d 875, 881 (8th Cir. 1998) (“the ability to do activities such as light housework and

visiting with friends provides little or no support for the finding that a claimant can perform

full-time competitive work.”); see also Reed v. Barnhart, 399 F.3d 917, 923 (8th Cir. 2005).

“[The Eighth Circuit Court of Appeals] has repeatedly stated that a person’s ability to

engage in personal activities such as cooking, cleaning, or a hobby does not constitute

substantial evidence that he or she has the functional capacity to engage in substantial

gainful activity.” Wagner v. Astrue, 499 F.3d 842, 851 (8th Cir. 2007) (quoting Singh v.

Apfel, 222 F.3d 448, 453 (8th Cir. 2000)). Allegations of disabling pain may be discredited

by evidence that the claimant has received minimal medical treatment and/or has taken



                                              15
only occasional pain medications. Id. Similarly, a failure to follow a recommended course

of treatment also weighs against a claimant’s credibility. Id.

       This Court “review[s] the record to ensure that an ALJ does not disregard evidence

or ignore potential limitations but [does] not require an ALJ to mechanically list and reject

every possible limitation.” McCoy v. Astrue, 648 F.3d 605, 615 (8th Cir. 2011). An ALJ

is not required to discuss all the evidence in the record to show that it was properly

considered. Craig v. Apfel, 212 F.3d 433, 436 (8th Cir. 2000). “Simply because a matter

is not referenced in the opinion does not mean the ALJ failed to rely on the evidence in

making his determination. However, this does not give an ALJ the opportunity to pick and

choose only evidence in the record buttressing his conclusion.” Taylor ex rel. McKinnies

v. Barnhart, 333 F. Supp. 2d 846, 856 (E.D. Mo. 2004). An ALJ “must minimally articulate

his reasons for crediting or rejecting evidence of disability.” Ingram v. Chater, 107 F.3d

598, 601 (8th Cir. 1997) (quoting Scivally v. Sullivan, 966 F.2d 1070, 1076 (7th Cir.1992)).

                                       DISCUSSION

       The Court must decide whether the ALJ erred in determining Scott M. had an RFC

enabling him to perform sedentary work with additional environmental limitations. The

ALJ made this RFC determination despite Scott M.’s subjective reports of pain while

sitting because “their absence in recent treatment notes suggests improvement.” Filing

No. 14-2 at 24. Indeed, this is the ALJ’s central conclusion regarding the medical

evidence:   Since treatment notes from December 2018 to present contain neither

complaints nor objective findings that point to limitations on sitting or concentration, the

undersigned does not find that the claimant’s ability to sit or mentally complete tasks was

limited by his back for more than 12 months following the burst fracture. Id.       The ALJ



                                             16
then referred to this determination when she explained how persuasive she found Dr.

Reeder and Dr. Witkowski’s medical opinions.         Id. at 25-26.    While discussing Dr.

Reeder’s opinion she stated, “[t]o the extent this suggests a limitation on sitting, it is

neither supported . . . nor consistent with the more recent objective medical evidence of

record discussed above.” Id. at 25. And with regard to Dr. Witkowski she stated, “to the

extent he imposed limitations on sitting, his opinions are inconsistent with the other

evidence of record, because the objective medical evidence of record, taken as a whole,

does not reveal that the claimant has exhibited difficulty with sitting, as explained above.”

Id. at 26.

       In making such an RFC determination, the ALJ must base her conclusions on

competent medical evidence establishing the physical and mental activity the claimant

can perform in a work setting. Mabry v. Colvin, 815 F.3d 386, 390 (8th Cir. 2016). A

claimant’s RFC is a medical question and “‘an ALJ’s assessment of it must be supported

by some medical evidence of the claimant’s ability to function in the workplace.’” Combs

v. Berryhill, 878 F.3d 642, 646 (8th Cir. 2017) (quoting Steed v. Astrue, 524 F.3d 872,

875 (8th Cir. 2008). “The ALJ ‘may not simply draw his own inferences about plaintiff’s

functional ability from medical reports.’” Id. (quoting Strongson v. Barnhart, 361 F.3d

1066, 1070 (8th Cir. 2004)). In assessing medical opinions, the new rules require the ALJ

to address each opinion’s supportability and consistency. 20 C.F.R. § 404.1520c. The

new rule describes supportability as “the more relevant the objective medical evidence

and supporting explanations presented by a medical source are to support his or her

medical opinion . . . the more persuasive the medical opinion” will be. Id. Similarly, the

rule defines consistency as “The more consistent a medical opinion . . . [is] with the



                                             17
evidence from other medical sources and nonmedical sources in the claim, the more

persuasive the medical opinion . . . will be.” Id.

       To this end, the ALJ found the two medical opinions of the state agency medical

consultants to be persuasive because their conclusions that Scott M. could perform

sedentary work was consistent with the “improvement noted in medical records and the

relatively benign findings in recent treatment notes, both of which were discussed above.”

Filing No. 14-2 at 26.

       On April 7, 2019, Dr. Braverman completed a consultative review of Scott M’s

medical files for reconsideration of his application for benefits and concluded he was

capable of sedentary work. Filing No. 14-3 at 47. In the RFC portion of his report, when

asked to “explain exertional limitation and how and why the evidence supports your

conclusions. Cite specific facts upon which your conclusions are based” he writes “see

fofae.” Id. at 45. However, in the Findings of Fact and Analysis of Evidence, Dr.

Braverman simply writes “see RFC.” Id at 43. Since Dr. Braverman does not offer any

evidence or analysis to support his RFC conclusions, his opinion is necessarily

unpersuasive as defined by 20 C.F.R. §404.1520c. Additionally, the Eighth Circuit has

long held that a medical opinion given in a checklist format or that is otherwise incomplete

has no evidentiary value. McCoy v. Astrue, 648 F.3d 605, 615 (8th Cir. 2011). Therefore,

the ALJ erred in considering Dr. Braverman’s opinion persuasive.

       On November 3, 2018, Dr. Cronk provided a consultative medical opinion

predicting Scott M. could perform sedentary work by December 2018. Filing No. 14-3, at

9-10. Dr. Cronk made this predication based on an assessment that Scott M.’s symptoms

were resolving. Id. at 7. However, in his Findings of Fact and Analysis of Evidence he



                                             18
provides no evidence that Scott M.’s symptoms were improving. Id. at 7. In fact, Dr.

Cronk noted Scott M.’s complaints were consistent with his medical record and he noted

no disagreement with Dr. Reeder’s opinion that Scott M. would be unable to do long term

driving. Id. at 5. In his conclusion Dr. Cronk observes Scott M. “has sever TTP that

radiates into BLE, walking/standing for long periods is difficult.” Id. He also observed

Scott M.’s pain was somewhat improved with position changes, was exacerbated by his

obesity, and that Scott M. suffered side effects from pain medication. Id. Beyond these

observations, Dr. Cronk offers no objective evidence nor any explanations to support the

prediction that Scott M. would be able to perform sedentary work within one month of his

review of the medical files. Id. Since the most important factors in establishing a medical

opinion’s persuasiveness are consistency and supportability, and Dr. Cronk’s opinions

are both unsupported by any explanation and inconsistent with the objective evidence he

provided, his opinion is necessarily unpersuasive according to 20 C.F.R. §404.1520c.

Therefore, the ALJ erred in finding Dr. Cronk’s consultative opinion to be persuasive.

      Because both state agency medical consultants proffered opinions that were

unpersuasive according to Social Security rules, the ALJ made an RFC determination

without any supporting opinions from an acceptable medical source. And, since she is

not permitted by law to simply draw her own conclusions from the medical files, the ALJ

made a reversable error in establishing her RFC determination without substantial

evidence.

      The ALJ made two additional errors worth addressing. First, she improperly found

Dr. Witkowski’s medical opinion to be unsupported and inconsistent. And second, while




                                            19
making her RFC determination she failed to minimally explain why she disregarded Scott

M.’s subjective account of his limitations.

       i.     Dr. Witkowski’s Opinion:

       On November 27, 2018 Dr. Witkowski physically examined Scott M. for a VA

disability assessment and found “he can only sit or stand for short periods . . . his level of

disease affecting the back is SEVERE.” Filing No. 14-7 at 146-147. The ALJ determined

Dr. Witkowski’s opinion was only partially supported because he did not define the extent

of Scott M.’s “functional loss,” his report “did not mention observable pain behaviors,” and

he did not explain why he concluded Scott M. could only sit or stand for short periods of

time. Filing No. 14-2, at 25-26. Functional loss is defined by the VA as “the inability . . .

to perform the normal working movements of the body with normal excursion, strength,

speed, coordination and endurance” that may be caused by “pain, supported by adequate

pathology and evidences by the visible behavior of the claimant.” 38 CFR § 4.40. Since

functional loss has a legal definition, it is unnecessary for a physician to define it in his

medical notes.

       Further, Dr. Witkowski tested Scott M.’s range of motion, finding it well below the

norm due to the presence of observable pain during the exam. Filing No. 14-7 at 150.

Indeed, Dr. Witkowski notes pain was evident when testing Forward Flexion, Extension,

Right Lateral Flexion, Left Lateral Flexion, Right Lateral Rotation, and Left Lateral

Rotation. Id. Dr. Witkowski’s objective findings demonstrate Scott M. suffered from

functional loss, wherein he was unable to perform normal working movements of the trunk

due to pain that was observable during the examination. Id. Additionally, Dr. Witkowski’s

examination demonstrated “pain across both side of mid-lower back, easily incited.” Id.



                                              20
After three repetitions, Dr. Witkowski observed increased pain, fatigue, and weakness

leading to significantly decreased range of motion in all respects. Id. Dr. Witkowski’s

other objective findings include observing Scott M. walking with an antalgic gait, favoring

his back, and an inability to sit or stand for very long. Id. at 152. Scott M. had no deep

tendon reflexes in either leg, decreased sensitivity to light touch on his left thigh, moderate

pain, dysesthesias, and numbness on his left lower extremity, and was unable to perform

a straight leg raising test on either leg. Id. at 152-153. Dr. Witkowski also ordered x-rays

of Scott M.’s spine and found extensive post-surgical changes, no mature fusion,

moderate chronic compression fracture, and mild degenerative disk changes. Id. at 158.

       The ALJ is incorrect to assert Dr. Witkowski failed to mention observable pain

behaviors. Additionally, Dr. Witkowski explained why he thought Scott M. had difficulty

sitting and offered extensive objective evidence consistent with his opinion. Therefore,

according to 20 C.F.R. §404.1520c, Dr. Witkowski’s opinion was persuasive since it was

both well supported and consistent and the ALJ erred in finding otherwise. Additionally,

since disability is defined as the inability to work for a continuous period of not less than

12 months, Dr. Witkowski’s examination is significant in that it is the only medical opinion

proffered within just 9 days of Scott M.’s one year since on-set date.

       Scott M.’s Subjective Account:

       The ALJ found that while Scott M.’s medically determinable impairment could

reasonably cause his alleged symptoms, his “statements concerning their intensity,

persistence, and effects are not entirely consistent with the medical evidence.” Filing No.

14-2 at 23. The ALJ acknowledged Scott M.’s medical records supported his alleged

functional limitations in May and June of 2018. But, because the medical provider notes



                                              21
failed to document Scott M.’s complaining of difficulty sitting due to pain after November

2018, she inferred his symptoms improved. Id. Further, the ALJ suggested that because

Scott M. was exercising and applying for jobs in August 2018, then these symptoms must

have improved. Id.

       Argumentum ad Silentio is a common logical fallacy wherein one asserts a

conclusion based on the absence of evidence rather than on actual evidence. That is

why the ALJ must not “disregard an individual’s statements about the intensity,

persistence, and limiting effects of symptoms solely because the objective medical

evidence does not substantiate the degree of impairment.” Soc. Sec. Rul. 16-3p, 81 Fed.

Reg. 14166-01, 2016 WL 1020935(F.R.). Simply because the medical notes fail to

mention “pain while sitting” verbatim does not reasonably lead to the conclusion that Scott

M. no longer suffered pain while sitting. Indeed, medical notes from as recently as June

and August 2019 mention Scott M. suffered from back pain and radiculopathy and his

August 2019 MRI showed “postoperative changes . . . moderate superior compression

fracture . . . [and] spondylolisthesis.” Filing No. 14-7, at 168, 170, 172. None of the

objective medical evidence demonstrates Scott M. could sit without pain after December

2018. In fact, these objective findings could reasonably cause a person pain while sitting.

       Social Security rules allow ALJ’s to consider the claimants attempts to seek

medical treatment and their persistence in following treatment when evaluating intensity

and persistence of symptoms. Soc. Sec. Rul. 16-3p, 81 Fed. Reg. 14166-01, 2016 WL

1020935(F.R.). Continuing attempts to obtain relief evince persistent symptoms, and if

“frequency or extent of treatment sought . . . is not comparable with the degree of the

individual’s complaint” the ALJ may deem the individuals subjective complains



                                            22
inconsistent with the record. Id. However, in such a case, the ALJ must consider possible

reasons for the claimant to not seek treatment. Id. Possible reasons include undesirable

side effects of prescription drugs, mental impairments, or financial constraints.           Id.

Further, the ALJ must “explain how [she] considered the individual’s reasons in [her]

evaluation of the individual’s symptoms.” Id. The record demonstrates Scott M. sought

medical treatment for back pain less frequently after December 2018. However, the

record also demonstrates that Scott M. lost his health insurance and was unable to pay

for physical therapy or continued follow-ups with Dr. Reeder. Filing No. 14-5 at 37; Filing

No. 14-7 at 31. Further, Scott M. was prescribed anti-depressants and had “very obvious

depression.” Filing No. 14-7 at 13, 35, 61. Losing one’s insurance combined with clinical

depression are both legitimate reasons why a person might stop seeking treatment. Yet,

the ALJ failed to explain or even mention any possible reasons why Scott M. would have

reduced his attempts at seeking treatment before she concluded his symptoms must have

improved. This omission directly violates Social Security Rule 16-3p.

       Further, the ALJ cites medical records noting Scott M. was exercising and applying

for jobs as evidence his condition had improved. Filing No. 14-2 at 24. However, the

medical records also note that Scott M.’s doctors recommended he exercise to lose

weight as part of his medical plan. Filing No. 14-7 at 2, 6, 31, 103. The fact that Scott M.

was exercising demonstrates his persistence in following his treatment plan and,

according to the rules, persistence in following a treatment plan factors in favor of the

claimant’s subjective complaints. Soc. Sec. Rul. 16-3p, 81 Fed. Reg. 14166-01, 2016

WL 1020935(F.R.). Additionally, the record shows Scott M. was applying for jobs and

having difficulty getting hired due to his back. Filing No. 14-7 at 61. Scott M.’s long history



                                              23
of employment prior to his onset day in conjunction with attempting to work both lend

credibility to his subjective accounts. See Hutsell v. Massanari, 259 F.3d 707, 713 (8th

Cir. 2001).

       Scott M. argues the ALJ failed to consider his daily activities when assessing the

intensity, persistence, and limiting effects of his pain. Filing No. 17 at 21-23. The

Commissioner, alternatively, argues the ALJ did in fact consider Scott M.’s daily living

activities before making her RFC determination despite not elaborating on them in her

ruling. Filing No. 21 at 13. The commissioner also contends Scott M’s daily living

activities are inconsistent with his subjective complaints. Id. The Commissioner points

to Scott M.’s March 2019 Daily Activities and Symptoms Report in which Scott M. states

he can load the dishwasher, wipe the counters, do small loads of laundry, as well as drive

for 20-40 minutes, take his kids to school, and sleeps in a chair to show Scott M.’s daily

activities demonstrate he has no significant difficulty driving or sitting. Id. However, the

Daily Activities Log also shows that Scott M. has to stand and walk if he drives for more

than 20-40 minutes; if he sits for more than 15 minutes, it is hard for him to stand up;

while watching TV he has to get up every 15 minutes because of back pain; he misses

his children’s sporting activities because he is limited in how long he can sit; after 15

minutes of sitting, his legs go numb; riding in a car makes the symptoms worse; he rests

by sitting down but has to stand back up after 15 to 20 minutes. Filing No. 14-6 at 43-47.

Unfortunately, we do not know to what extent the ALJ took the daily activities into

consideration since she does not address them in her opinion. While the ALJ need not

discuss all relevant evidence in her opinion she must acknowledge and consider it and

she must minimally articulate her reasons for rejecting evidence. Ingram v. Chatter, 107



                                            24
F.3d 598, 601 (8th Cir. 1997). In this case, the ALJ’s opinion simply concluded Scott M.

could sit without pain after December 2018 and did not minimally articulate why she

rejected Scott M.’s Daily Activity evidence.

       Because the ALJ failed to support her decision to disregard Scott M.’s consistent

subjective complaints regarding pain while sitting without addressing, (1) the possible

reasons he stopped pursuing treatment, and (2) did not acknowledge factors such as

daily activities, precipitating or aggravating factors, type, dosage effectiveness and side

effects of medication, or other measures Scott M. takes to alleviate pain she improperly

discredited Scott M.’s subjective descriptions of his functional limitations.

                                      CONCLUSION

       The overwhelming weight of evidence supports the conclusion that Scott M. has

been disabled since his motor vehicle accident and spinal surgery in December 2017.

Reversal and remand for an immediate award of benefits is only appropriate where the

record overwhelmingly supports a finding of disability; this Court finds “the clear weight of

the evidence fully supports a determination [Scott M.] is disabled within the meaning of

the Social Security Act.” See Pate-Fires v. Astrue, 564 F.3d 935, 947 (8th Cir. 2009).

More importantly, the Eighth Circuit has repeatedly approved of immediately awarding

benefits based upon the opinions of a claimant’s medical provider. See, id.; Shontos v.

Barnhart, 328 F.3d 418, 427 (8th Cir. 2003); Cunningham v. Apfel, 222 F.3d 496, 503 (8th

Cir. 2000); Singh v. Apfel, 222 F.3d 448, 453 (8th Cir. 2000); cf. Papesh v. Colvin, 786

F.3d 1126, 1135-36 (8th Cir. 2015). Where further hearings would merely delay receipt

of benefits, an order granting benefits is appropriate. Hutsell v. Massanari, 259 F.3d 707,

714 (8th Cir. 2001).



                                               25
Accordingly,

IT IS ORDERED THAT:

      1. The plaintiff’s motion to reverse, Filing No. 16, is granted;

      2. The defendant’s motion to affirm, Filing No. 20, is denied;

      3. The decision of the Commissioner of the Social Security Administration is

          reversed;

      4. This action is remanded to the Social Security Administration for an award of

          benefits; and

      5. A separate judgment will be entered in accordance with this memorandum and

          order.

Dated this 15th day of July 2021.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge




                                            26
